     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 TIMOTHY BROWN, INDIVIDUALLY                          *
 AND ON BEHALF OF HIS MINOR                           *
 CHILD, T.B.                                          *
                                                      *   CASE NO. 2:21-CV-00040
                                                      *
 VERSUS                                               *   SECTION G, DIVISION 5
                                                      *
 JEFFERSON PARISH SCHOOL                              *   CHIEF JUDGE BROWN
 BOARD, DR. JAMES GRAY,                               *
 DR. CHRISTINE TEMPLET,                               *   MAGISTRATE NORTH
 AND TERRI JOIA                                       *
                                                      *
 * * * * * * * * * * * * * * *                        *
                MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                     PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendants, the Jefferson Parish School Board (“School Board”), Dr. James Gray

(“Superintendent Gray”), Dr. Christine Templet (“Principal Templet”), and Terri Joia (“Hearing

Officer Joia”) (all collectively “Defendants”) request that this Court dismiss with prejudice all

State and Federal Constitutional, civil rights, and tort claims against Defendants raised in the First

Supplemental and Amending Complaint (“First Amended Complaint’) and the original Petition

for Judicial Review, Petition for Damages, Mandatory Injunction and Request for Jury Trial

(“Complaint”) of Plaintiff, Timothy Brown, individually and on behalf of his minor child, T.B.

(“Plaintiff”) for the following reasons.

       First, Plaintiff has failed to state any ground for relief under 42 U.S.C. §§ 1983 and 1985

and the Louisiana and Federal Constitutions (Counts II, III IV, VIII, and IX), or Louisiana tort law

(Counts V, VI, VII) related to alleged actions by Defendants that (a) were indisputably within the

course and scope of their duties as school administrators and employees, and (b) do not implicate

or violate any “clearly established” Constitutional right. Defendants are thus entitled to qualified

immunity for all such actions under State and Federal law. Further, Plaintiff’s claim under La.

                                                  1
                                                                                             319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 2 of 23




Rev. Stat. § 13:5111 for appropriation or taking of property without fair compensation (Count

VIII) and his claim under the Federal “unconstitutional condition” doctrine (Count IX) related to

disciplinary action taken in response to student conduct during a virtual class are not viable claims

and are merely a repackaging of the constitutional right to privacy claims.

        Second, Plaintiff’s claims related to the denial of an appeal of Hearing Officer Joia’s

disciplinary determination to the School Board and the denial of judicial review before a district

court, including the claims under 42 U.S.C. §§ 1983 and 1985 and the Louisiana and Federal

Constitutions (Counts II, III, and IV), and the State-law tort claims (Counts V, VI, and VII), are

not legally cognizable in light of this Court’s decision in Robinson v. St. Tammany Parish Public

School System, affirmed by the Fifth Circuit, and the Louisiana Second Circuit Court of Appeal’s

ruling in Bonner v. Lincoln Parish School Board, both holding that no such rights existed at the

time of the underlying events in this case.

        For the reasons discussed herein, all of the aforementioned claims should be dismissed

with prejudice for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

I.      BACKGROUND

        A. The student, T.B., possessed a weapon during a virtual class, and pursuant to
           School and JPPSS policy was recommended for expulsion, which was ultimately
           reduced to a three-day suspension.

        This action arises from an incident that occurred on September 9, 2020 while T.B., a sixth-

grade student at Grand Isle School (“School”), was participating in a virtual class from his bedroom

in his home. (R. Doc. 1-2, pp. 2–3, ¶¶ 4, 10.)1 The class was being held virtually through a software

program that allowed the teacher and all of the students to view each other’s screens.




1
  The First Amended Complaint incorporates by reference only the allegations made in the prior Complaint, and so
the document and page references throughout this Motion relate to the original Complaint, R. Doc. 1-2, pp. 1–58.

                                                        2
                                                                                                        319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 3 of 23




       At some point during the class, T.B. picked up a BB gun and displayed it to his fellow

students by holding it in front of his laptop camera. (R. Doc. 1-2, pp. 3-4, ¶¶ 12, 16; p. 45, Ex. A,

Behavior Report.) The sixth-grade teacher was not looking at the screen showing all of the

students’ screens at the time, and instead heard one or more students exclaim “He has a gun!”

which caused him to switch screens to determine the cause of the commotion. (R. Doc. 1-2, pp. 3–

4, ¶¶ 12–13; p. 45, Ex. A.) The teacher observed T.B. holding something in his hand, off camera,

and asked him whether he had a gun, to which T.B. admitted and apologized. (R. Doc. 1-2, p. 4, ¶

13; p. 45, Ex. A.)   It is not clear at what point the student informed the teacher that the gun was

actually a BB gun, but this fact is immaterial for purposes of this Motion. The teacher reported the

incident to the Principal of Grand Isle School, Defendant Principal Templet, and submitted a

written statement that was included in a Louisiana Department of Education School Behavior

Report (“Behavior Report”) that Principal Templet completed on September 9, 2020. (R. Doc. 1-

2, p. 4, ¶¶ 16–17; pp. 44–45, Ex. A.) The Behavior Report stated that T.B. would be recommended

for expulsion for the offense of possession of “weapons not federally prohibited.” (R. Doc. 1-2, p.

4, ¶¶ 16–17, p. 44, Ex. A.)

       After the incident, Plaintiff and T.B. participated in a pre-expulsion meeting with Principal

Templet where they were allowed to provide their version of the events and any supporting

documents or information. (R. Doc. 1-2, p. 5, ¶ 21.) Based on the undisputed fact that T.B.

possessed and displayed a weapon in a virtual classroom, which is considered a school-sponsored

event, Principal Templet determined that the recommendation for expulsion was appropriate and

referred the matter to the Superintendent’s office. (R. Doc. 1-2, pp. 6–7, ¶¶ 31–32.) After this

meeting, Plaintiff was notified by JPPSS that a due process hearing would be conducted before the

Superintendent’s designee on September 18, 2020 to assess the disciplinary action taken by the



                                                 3
                                                                                            319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 4 of 23




School and that Plaintiff and/or his representative would be allowed another opportunity to present

statements and evidence in response to the charge. (R. Doc. 1-2, p. 8, ¶ 40.)

       The hearing went forward virtually by Zoom on September 18, 2020, overseen by JPPSS

Hearing Officer Joia. (R. Doc. 1-2, pp. 8–9, ¶ 45.) Plaintiff and T.B. participated in the hearing, as

did Principal Templet. During the due process hearing, Plaintiff was allowed to provide his

position on the September 9th classroom incident and why he believed the recommended discipline

against T.B. was improper. (R. Doc. 1-2, pp. 8–9, ¶ 45.)

       At the conclusion of the due process hearing, Hearing Officer Joia informed Plaintiff that

she would issue a ruling and that Plaintiff would have five days to appeal the determination to the

School Board (notably, the law in effect at the time of the September 18th due process hearing did

not provide such appeal rights unless the School’s recommendation of expulsion was upheld by

the hearing officer, which did not occur here). (R. Doc. 1-2, p. 9, ¶ 45.) Hearing Officer Joia issued

her decision letter the same day (Friday, September 18th), which stated that T.B. was guilty of

displaying a facsimile weapon in a virtual class, in violation of School and JPPSS policies, and

that the recommendation of expulsion would be revised to a three-day out-of-school suspension,

all of which had already been served by T.B., and thus he could return to school on Monday,

September 21, 2020. (R. Doc. 1-2, p. 10, ¶ 48.) Accordingly, T.B. was not expelled, only

suspended for three days, and thus had no right to an appeal to the School Board or to judicial

review under the law in effect at the time. Further, Hearing Officer Joia’s decision letter included

a proposed probationary contract that Plaintiff was asked to review and sign, but it was never

finalized or executed and no further action was taken by Defendants to attempt to enforce this

contract. (R. Doc. 1-2, p. 10, ¶ 50.)On December 4, 2020, the School Board conducted a de novo

hearing and upheld the suspension. (R. Doc. 1-2, p. 14, ¶ 68.)



                                                  4
                                                                                             319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 5 of 23




       B. Plaintiff’s Claims against Defendants.

       Plaintiff filed suit in the Twenty-Fourth Judicial District Court for Jefferson Parish on

December 14, 2020 against the School Board, Superintendent Gray, Principal Templet, and

Hearing Officer Joia, seeking judicial review and reversal of the School Board’s disciplinary

determination as well as related injunctive relief, and further asserting claims under 42 U.S.C. §§

1983 and 1985, the Louisiana and Federal Constitutions, and Louisiana tort law related to the

disciplinary procedures used by the School and JPPSS in response to the September 9, 2020

classroom incident involving T.B. (R. Doc. 1-2, pp. 1–58.) Defendants removed this action to this

Court on January 11, 2021. (R. Doc. 1.) Plaintiffs filed a First Amended Complaint on March 29,

2021 to supplement their constitutional challenges to the mandatory expulsion provisions and

“school-sponsored activity or function” language found in La. Rev. Stat. § 17:416, as well as the

disciplinary discretion and authority provided to schools in La. Rev. Stat. § 17:416.1. (R. Doc. 35.)

       C. Claims Subject to this Motion to Dismiss.

       Defendants seek dismissal of the following claims in the First Amended Complaint:

       (1)     Constitutional claims under 42 U.S.C. § 1983 and Louisiana and Federal

Constitutions for alleged violations of Fourteenth Amendment procedural and substantive due

process, and civil conspiracy to commit same under 42 U.S.C. § 1985, against all Defendants

(Counts II and IV);

       (2)     Constitutional claims under 42 U.S.C. § 1983 and Louisiana and Federal

Constitutions for alleged violations of First Amendment right to free expression, Fourteenth

Amendment right to Privacy, and other alleged “fundamental rights,” and civil conspiracy to

commit same under 42 U.S.C. § 1985, against all Defendants (Count III and IV);

       (3)     State-law detrimental reliance claim against Principal Templet (Count V);



                                                 5
                                                                                            319677.v1
       Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 6 of 23




         (4)     State-law intentional (or alternatively, negligent) infliction of emotional distress

claim against all Defendants (Count VI);

         (5)     State-law negligence claim against the School Board, Superintendent Gray, and

Hearing Officer Joia (Count VII);

         (6)     State-law unconstitutional taking claim against the School Board and

Superintendent Gray for allegedly appropriating Plaintiff’s home without just compensation

(Count VIII); and

         (7)     Claim that the School Board and Superintendent Gray imposed an “unconstitutional

condition” by requiring Plaintiff to choose between receiving public education and his State and

Federal Constitutional rights to privacy (Count IX);

         The following chart summarizes the claims sought to be dismissed by this Motion:

 Count            Type of Claim               Legal Authority         Defendants Against   Dismissal
                                                                        Whom Brought        Sought
   1       Judicial Review under La.      La. Rev. Stat. § 17:416     All                     No
           Rev. Stat. § 17:416 as         (following 2020 Amend.)
           currently amended
   2       Constitutional violations of   42 U.S.C. § 1983;           All                    Yes
           Procedural and Substantive     U.S. Const. 14th Am.
           Due Process Rights             La. Const.
   3       Constitutional violations of   42 U.S.C. § 1983;           All                    Yes
           Fundamental Rights             U.S. Const. 1st, 14th Am.
                                          La. Const. Art. I, § 5
   4       Civil Conspiracy               42 U.S.C. § 1985            All                    Yes
   5       Detrimental Reliance           La. Civ. Code art. 1967     Templet                Yes
   6       Intentional/Negligent          La. Civ. Code art. 2315     All                    Yes
           Infliction of Emotional
           Distress
   7       Negligence                     La. Civ. Code art. 2315     School Board,          Yes
                                                                      Gray, Joia
   8       Taking/Appropriation           La. Rev. Stat. § 13:5111    School Board, Gray     Yes
   9       Unconstitutional Condition     U.S. Const. 1st Am.         School Board, Gray     Yes
   10      Spoliation                     La. Civ. Code art. 2315     Gray, Joia             No

Counts II, III, IV, V, VI, VII, VIII, and IX in the First Amended Complaint are facially deficient,

fail to state a claim upon which relief can be granted, and should be dismissed with prejudice.


                                                   6
                                                                                             319677.v1
      Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 7 of 23




II.     LAW AND ARGUMENT

        A. Legal Standard for Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim.

        Fed. R. Civ. P. 12(b)(6) provides that an action may be dismissed for failure to state a claim

upon which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2008)). “Factual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 556. A claim is facially plausible when the plaintiff has pleaded facts

that allow the court to “draw a reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 570.

        In weighing a Rule 12(b)(6) motion to dismiss, asserted claims are liberally construed in

favor of the claimant, and all facts pleaded are taken as true. Leatherman v. Tarrant Cnty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993). However, a court is not required to

accept legal conclusions as true. Iqbal, 556 U.S. at 677-78. Similarly, “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements” are not sufficient. Id. at

678. “The complaint need not contain detailed factual allegations, but it must offer more than mere

labels, legal conclusions, or formulaic recitations of the elements of a cause of action.” Id. That is,

the complaint must offer more than an “unadorned, the defendant-unlawfully-harmed-me

accusation.” Id. If factual allegations are insufficient to raise a right to relief above the speculative

level, or if it is apparent from the face of the complaint that there is an “insuperable” bar to relief,

the claim must be dismissed. Moore v. Metro. Human Serv. Dep’t, No. 09-6470, 2010 WL

1462224, at * 2 (E.D. La. Apr. 8, 2010) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)); Carbe

v. Lappin, 492 F.3d 325, 328 n. 9 (5th Cir. 2007).



                                                    7
                                                                                                 319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 8 of 23




        B. Plaintiff’s §§ 1983 and 1985 claims, State and Federal Constitutional claims, and
           State law tort claims fail as a matter of law because Defendants have qualified
           immunity for their actions which did not violate any clearly established
           constitutional right and were within the course and scope of their duties.

        Plaintiff asserts various actions and inactions by the School Board, Superintendent Gray,

Hearing Officer Joia, and Principal Templet that allegedly deprived Plaintiff of due process

throughout the disciplinary process involving T.B., and Plaintiff states that all individually named

Defendants acted in their official and personal capacities in committing such actions, permitting

them to be sued individually. Specifically, Plaintiff alleges that: Defendants (1) failed to issue

policies and procedures that gave adequate notice of conduct that would subject T.B. to discipline;

(2) failed to provide School Board policies and procedures to Plaintiff in advance of the September

18, 2020 due process hearing and provided inadequate advance notice of the hearing; and (3)

exhibited bias during the December 4, 2020 appeal hearing before the School Board by (a)

permitting Patricia Adams (Chief Legal Counsel for JPPSS) to present JPPSS’s case to the School

Board, (b) scheduling the appeal hearing of another student’s suspension in a related case to be

heard before T.B.’s hearing, (c) denying Plaintiff the ability to call witnesses at the hearing, (d)

providing undue weight to Principal Templet’s testimony in reaching its decision to uphold the

disciplinary determination, and (e) conforming its ruling with the disciplinary determination from

the appeal hearing conducted prior to T.B.’s hearing, where the other student’s discipline was

reduced from a six-day to a three-day suspension (Plaintiff alleges that the School Board was

racially motivated in equating the disciplinary action against T.B., who is Caucasian, with the other

student, who is African-American). (R. Doc. 1-2, pp. 7–8, 15, 18, 19, ¶¶ 38, 41, 74, 90–91, 95–96;

pp. 22–26.)2


2
  Beginning at page 20 of the Complaint, Plaintiff re-numbers each subsequent Section/Count anew, such that the
Paragraphs throughout the Complaint are not sequentially numbered, and thus Defendants have omitted paragraph
references whenever citing to pages 20–37 of the Complaint.

                                                      8
                                                                                                     319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 9 of 23




       Plaintiff also alleges a litany of other constitutional and quasi-constitutional violations by

Defendants, including: (i) interference with his right to control T.B.’s education and his

upbringing; (ii) stigmatizing Plaintiff and impairing T.B.’s educational opportunities; (iii) invading

Plaintiff’s privacy rights by treating his home as an extension of the government classroom; (iv)

failing to properly train hearing officers, teachers, and principals to properly enforce policies and

conduct due process hearings; (v) suspending T.B. in a way that was not consistent with the nature

of his offense; (vi) denying Plaintiff’s alleged right to an appeal before the School Board and then

conducting a “rubber stamp” hearing that did not provide a fair appeal to Plaintiff; (vii) failing to

adequately investigate T.B.’s offense and issue appropriate discipline; (viii) subjecting T.B. to an

“unusual injury” as a result of the charge for possessing a weapon; and (ix) applying School and

School Board policies in a manner that was inconsistent, vague and overbroad. As to these claims,

Plaintiff alleges that each Defendant was either directly involved in the violations or conspired

with the other Defendants to commit them, creating liability under 42 U.S.C. §§ 1983 and 1985.

(R. Doc. 1-2, pp. 26–28.)

           1. Qualified immunity of state actors under 42 U.S.C. §§ 1983 and 1985.

       “The doctrine of qualified immunity offers a shield against civil liability for government

employees ‘insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Wernecke v. Garcia, 591 F.3d 386, 392

(5th Cir. 2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity

“balances two important interests—the need to hold public officials accountable when they

exercise power irresponsibly and the need to shield officials from harassment, distraction, and

liability when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 129

(2009). A court’s determination of “whether an official protected by qualified immunity may be



                                                  9
                                                                                             319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 10 of 23




held personally liable for an allegedly unlawful official action generally turns on the ‘objective

legal reasonableness' of the action, assessed in light of the legal rules that were ‘clearly established’

at the time it was taken.” Anderson v. Creighton, 483 U.S. 635, 639 (1987) (quoting Harlow, 457

U.S. at 818–19) (additional citations omitted).

        For a right to be “clearly established” such that qualified immunity is inapplicable, “the

contours of the right must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right.” Wernecke, 591 F.3d at 392 (quoting Anderson, 483 U.S. at

640). Therefore, “[o]fficials should receive the protection of qualified immunity ‘unless the law

is clear in the more particularized sense that reasonable officials should be put on notice that their

conduct is unlawful.’” Id. at 393 (quoting Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir. 2004))

(emphasis added). A key component of the ‘clearly established’ analysis is whether there are prior

court decisions or legal proclamations that provided “fair warning” to the official “that the conduct

then at issue violated constitutional rights.” Id. (quoting Hope v. Pelzer, 536 U.S. 730, 740

(2002)) (emphasis added).

                a. There was no violation of a clearly established First Amendment right.

        In Decossas v. St. Tammany Parish Sch. Bd., No. 16-3786, 2017 WL 3971248, at *1 (E.D.

La. Sept. 8, 2017), Your Honor considered claims brought by the parents of a student who was

suspended for drug-related misconduct on school grounds. There, the plaintiff alleged that school

officials did not notify the student’s parents of an interrogation and search of the student’s

cellphone until after the student had been suspended with a recommendation for expulsion on

“disciplinary and drug allegations.” Id. The plaintiff further claimed that the defendants deprived

them of due process in the disciplinary hearing where evidence was presented from the cellphone

that the Plaintiff claimed was illegally searched. Id. The plaintiff also alleged (as Plaintiff does



                                                   10
                                                                                                319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 11 of 23




here) that they were denied an appeal to the school board and that the school board’s policies and

procedures for conducting disciplinary hearings violated due process. Id.

       In DeCossas, this Court cited the Supreme Court’s and Fifth Circuit’s prior rulings in

holding that while students have rights to freedom of speech and expression at school, the First

Amendment “does not provide students absolute rights to such freedoms, and those rights must be

tempered in the light of a school official’s duty to, inter alia, ‘teach[ ] students the boundaries of

socially appropriate behavior,’ and ‘protect those entrusted to their care.’” Id. at *15 (quoting Bell

v. Itawamba Cnty. Sch. Bd., 799 F.3d 379, 389 (5th Cir. 2015); Bethel Sch. Dist. No. 403 v. Fraser,

478 U.S. 675, 681 (1986); Morse v. Frederick, 551 U.S. 393, 408 (2007)). Your Honor noted that

in Morse, the Supreme Court held that the “special characteristics of the school environment, and

the governmental interest in stopping student drug abuse . . . allow schools to restrict student

expression that they reasonably regard as promoting illegal drug use.” Id.

       Here, it is self-evident that the School likewise has a duty to implement and enforce

reasonable policies prohibiting weapons in virtual classrooms and to restrict conduct in virtual

learning that endangers the safety of students or others and disrupts the learning environment.

Plaintiff has failed to allege any “clearly established” right under the First Amendment related to

freedom of speech or expression that has been infringed by Defendants’ implementation of rules

and procedures for handling of student disciplinary matters involving weapons possession in

virtual classrooms. Further, there is no legal precedent that could have put Defendants on notice

that they were engaging in unconstitutional behavior by enforcing the School and School Board’s

standard rules prohibiting possession of weapons on school property or at school-sponsored events

and extending application of those rules to student conduct while participating in virtual learning.

See La. Rev. Stat. § 17:416(A)(1)(a) (“Every teacher and other school employee shall endeavor to



                                                 11
                                                                                             319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 12 of 23




hold every student to a strict accountability for any disorderly conduct in school . . . or at any

school-sponsored activity or function”); § 17:416(C)(2)(b)(i) (subjecting to discipline under the

statute “[a]ny student who is under sixteen years of age and in grades six through twelve and who

is found guilty of being in possession of a firearm on school property . . . or in actual possession

at a school sponsored event”) (emphasis added).

       Accordingly, Plaintiff has failed to demonstrate any clearly established right under the First

Amendment that was violated in this case, and all such claims fail as a matter of law.

               b. There was no violation of a clearly established Fourteenth Amendment right.

       The Due Process Clause of the Fourteenth Amendment provides: “[N]or shall any State

deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV. The right to an education, once extended by the state, constitutes a property interest protected

by the Due Process Clause of the Fourteenth Amendment, and “a State ‘may not withdraw that

right on grounds of misconduct absent [ ] fundamentally fair procedures to determine whether the

misconduct has occurred.’ ” Harris ex rel. Harris v. Pontotoc Cnty. Sch. Dist., 635 F.3d 685, 690

(5th Cir. 2011) (citing Goss v. Lopez, 419 U.S. 565, 574 (1975)).

       This Court held in DeCossas that “[a]s to the procedural due process required, in the case

of shorter suspensions from school, the Supreme Court has held that a student is entitled to ‘oral

or written notice of the charges against him’ and ‘an explanation of the evidence the authorities

have and an opportunity to present his side of the story.’” DeCossas, 2017 WL 3971248, at *12.

Your Honor stated that in order to prevail on a substantive due process claim, “a plaintiff must

first establish that he held a constitutionally protected right or property interest to which the

Fourteenth Amendment’s due process protection applies.” Id. (citing Simi Inv. Co., Inc. v. Harris

Cnty., Tex., 236 F.3d 240, 249 (5th Cir. 2000)). Contrary to Plaintiff’s allegations that T.B. was

somehow deprived of the constitutional right to a public education because of a three-day

                                                 12
                                                                                            319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 13 of 23




suspension for his clear violation of School policy, the Fifth Circuit has held that “when a child is

suspended or expelled, [he] is not automatically deprived of all further public educational

benefits.” Swindle v. Livingston Par. Sch. Bd., 655 F.3d 386, 395 (5th Cir. 2011).

         Similar to the ruling in DeCossas, here Plaintiff has not provided any facts to support a

claim under the Fourteenth Amendment for violation of any “clearly established” substantive or

procedural due process right. Plaintiff alleges that he was not provided with adequate notice or

documentation prior to the due process hearing before Hearing Officer Joia, and he makes vague

allegations that Superintendent Gray and Hearing Officer Joia failed to implement sufficient

policies and procedures to address student conduct in virtual learning. He also claims that the

appeal before the School Board violated due process because Ms. Adams presented the case for

JPPSS, Superintendent Gray was not present, and Plaintiff was prevented from calling the Solicitor

General and others as witnesses. (R. Doc. 1-2, pp. 15, 18, ¶¶ 74–75, 90; pp. 24–26.)3

         Plaintiff was clearly provided with sufficient due process protections since he was notified

of the charges against T.B. and given multiple opportunities to present evidence, witnesses, and

argument in favor of a reduction in the disciplinary determination. See Harris, 635 F.3d 685, 690–

91 (5th Cir. 2011) (Where student was suspended for less than ten days, he had to “be given oral

or written notice of the charges against him and, if he denies them, an explanation of the evidence

the authorities have and an opportunity to present his side of the story.”) (citing Goss, 419 U.S. at

581). Ultimately, after all of the evidence was heard at the September 18, 2020 due process hearing,

and later at the December 4, 2020 School Board hearing, the School Board determined that the




3
  Plaintiff alleges in Counts VIII–IX that the application of School Board weapon policies to virtual classrooms
constituted both an “unconstitutional condition” forcing a choice between a public education and the right to privacy,
and also a “taking” of Plaintiff’s home without just compensation. These arguments are unsupported by any precedent
and are merely a repackaging of the constitutional privacy claims, and thus should be dismissed on the same grounds.

                                                         13
                                                                                                            319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 14 of 23




discipline issued by the Superintendent, a three-day suspension, was proper and there was no

denial of due process. This Court should likewise hold.

                  c. Plaintiff fails to specifically plead personal actions giving rise to liability of the
                     individual Defendants under §§ 1983 and 1985.

         Further, the §§ 1983 and 1985 claims against individual Defendants (Superintendent Gray,

Principal Templet, Hearing Officer Joia), should be dismissed because there are no specific factual

allegations that any of them were personally involved in the alleged due process or other

Constitutional violations. Rather, Plaintiff generally, and often vaguely, alleges that

Superintendent Gray, Principal Templet, and Hearing Officer Joia were involved in the failure to

institute and enforce effective policies that deprived Plaintiff and T.B. of procedural and

substantive due process. (R. Doc. 1-2, pp. 22–23.)

         These types of generalized, conclusory allegations—without specific facts of personal

involvement in acts that amount to a constitutional violation—are insufficient to establish a claim

against the individual Defendants under Sections 1983 or 1985. See Anthony v. School Bd. of

Iberia Parish, 692 F. Supp. 2d 612, 622–23 (W.D. La. 2010) (granting Rule 12(b)(6) motion to

dismiss claims against school board members in their individual capacities). As stated in Anthony,

“[s]upervisory public officials cannot be held liable under § 1983 on any theory of vicarious

liability. To be liable under § 1983, a supervisory public official must be personally involved in

the act causing the alleged constitutional deprivation, or must have implemented a policy so

deficient that the policy itself acts as a deprivation of constitutional rights.”). Here, none of the

claims against Superintendent Gray, Principal Templet, and Hearing Officer Joia give rise to

personal liability and all are duplicative of the claims raised against the School Board.4



4
  The Fifth Circuit has consistently dismissed claims against public officers in their official capacities when those
claims are duplicative of those raised against the government entities themselves. See Castro Romero v. Becken, 256

                                                        14
                                                                                                           319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 15 of 23




             2. Qualified immunity of school administrators and school boards under State law.

         Louisiana law provides, under multiple statutes, qualified immunity for public school

teachers, principals, and other administrators, as well as members of school boards or other

governing bodies over school districts, from any alleged liability for actions taken within the

course and scope of their duties and responsibilities. Qualified immunity is an “immunity from

suit rather than a mere defense to liability.” Pearson v. Callahan, 555 U.S. 223, 237 (2009). Once

a defendant invokes the defense of qualified immunity, the plaintiff carries the burden of

demonstrating its inapplicability. Club Retro, LLC v. Hilton, 568 F.3d 181, 194 (5th Cir. 2009).

                  a. Louisiana Revised Statute § 17:439.

         First, school employees have qualified immunity under La. Rev. Stat. § 17:439:

         Except as otherwise provided in this Section, no person shall have a cause of
         action against any school employee based on any statement made or action taken
         by the school employee provided that the action or statement was within the
         course and scope of the school employee’s duties as defined by the school board
         in which the school employee is employed and was within the specific guidelines
         for school employee behavior as established by that school board.

La. Rev. Stat. § 17:439(A) (emphasis added).5 The Louisiana Supreme Court has held that a school

employee may invoke the protections of Section 17:439(A) by establishing: “(1) the cause of

action against the employee is based on a statement made or action taken by the employee, (2) the

action or statement was made in the course and scope of the employee's duties as defined by the

school board, and (3) the action or statement must be within the specific guidelines for school

employee behavior as established by the school board.” Randolph v. E. Baton Rouge Par. Sch.


F.3d 349, 355 (5th Cir. 2001); Alton v. Texas A&M Univ., 168 F.3d 196, 200 (5th Cir. 1999); Cronn v. Buffington,
150 F.3d 538, 544 (5th Cir. 1998); Thompkins v. Belt, 828 F.2d 298, 303–04 (5th Cir. 1987).
5
  Section 17:439(B) defines “school employee” to include “any school employee who has direct contact with students
in the course and scope of the school employee’s duties as defined by the school board by which the school employee
is employed, and includes but is not limited to school-based administrators, classroom teachers, coaches, librarians,
counselors, teachers’ aides, clerical employees, lunchroom workers, custodial workers, school bus operators, and
school bus operators’ aides.” This definition is broad and includes all individually named Defendants.


                                                        15
                                                                                                           319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 16 of 23




Bd., No. 15-654, 2018 WL 1474541, at *18 (M.D. La. Mar. 26, 2018), aff'd in part, rev'd in part

and remanded sub nom., 774 F. App'x 861 (5th Cir. 2019).

        The only exception to this immunity is actions or statements that are malicious, willful,

and deliberately intended to cause bodily harm, harassment, or intimidation to a student. La. Rev.

Stat. § 17:439(D). Plaintiff has not alleged any conduct that would rise to this level of severity

and intentionality and thereby exempt the behavior from the qualified immunity afforded to

Defendants from the claims in this action.         Plaintiff’s allegations almost entirely sound in

negligence, not intentional tort—with the exception of the intentional infliction of emotional

distress claim—and all such claims are clearly within the scope of qualified immunity under

Section 17:439. Moreover, even if the Defendants acted intentionally or willfully in any of their

alleged unconstitutional or tortious conduct, there would only be a loss of qualified immunity

under Section 17:439 if those actions were intended to cause bodily injury, harassment, or

intimidation to T.B.; no such action is alleged by Plaintiff in this action. Plaintiff’s allegations that

the School Board, Superintendent Gray, Hearing Officer Joia, and Principal Templet did not

provide sufficient due process to Plaintiff during the disciplinary process, even if accepted as true,

simply do not allow for a cause of action to be stated due to the explicit grant of qualified immunity

for such actions by public school administrators within the course and scope of their employment

under State law. There are no allegations that the Defendants were not acting within the course

and scope of their duties as employees of the School or School Board at all relevant times.

        Several cases citing Section 17:439, including two authored by Your Honor, illustrate the

propriety of dismissal here. See Robinson v. St. Tammany Parish Sch. Bd., 983 F. Supp. 2d 835,

849 (E.D. La. 2013) (Brown, J.) (dismissing with prejudice claims against a hearing officer

employed by a school board for defamation related to statements made during the student’s



                                                   16
                                                                                                319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 17 of 23




disciplinary hearing, as such statements were in the course and scope of his duties and he was thus

immune under Section 17:439), aff’d, 569 F. App’x 303, 307 (5th Cir. May 29, 2014) (“Even

assuming that [the hearing officer’s] statements met the elements of defamation under Louisiana

law, we hold that the district court correctly found that [he] could not be liable for defamation

because any defamatory statements were made within the scope of his duties as the Board's hearing

officer.”); Decossas v. St. Tammany Parish Sch. Bd., No. 16-3786, 2017 WL 1133114 (E.D. La.

Mar. 27, 2017) (Brown, J.) (granting in part Rule 12(b)(6) motion to dismiss for failure to state a

claim against a school board for violation of La. Rev. Stat. § 17:416 and Section 1983 on the

ground that statutory immunity under Section 17:439 applied); Credit v. Richland Parish Sch. Bd.,

2011-1003 (La. 3/13/12), 85 So. 3d 669, 678 (reversing court of appeal and holding that plaintiff’s

allegations that school officials “failed to use ordinary and necessary care by various acts and

omissions, each of which singularly or in combination with others listed, was a proximate cause

of the occurrence in question” constituted multiple, related allegations of negligence, all falling

within the meaning of “statement made or action taken” as stated Section 17:439(A) and entitling

the defendants to qualified immunity).6 Accordingly, all claims made by Plaintiff not specifically

alleging intentional, malicious conduct by the individual Defendants that was intended to cause

bodily injury, harassment, or intimidation to T.B. should be dismissed on the basis of qualified

immunity under Section 17:439.




6
  See also Welch v. Interim Superintendent, 2016-74 (La. App. 3 Cir. 6/1/16), 2016 WL 3090347, at *2 (affirming
dismissal of claim that interim superintendent wrongfully terminated plaintiff, as such termination was within the
course and scope of superintendent’s duties and entitled him to immunity under Section 17:439).

                                                       17
                                                                                                        319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 18 of 23




                b. Louisiana Revised Statute § 17:439.1.

        Further, La. Rev. Stat. § 17:439.1 was passed in the 2020 First Extraordinary Legislative

Session as Act No. 9 and became legally effective on March 11, 2020. Section 17:439.1 provides

for an additional type of qualified immunity applicable to public education:

         Notwithstanding any other provision of law to the contrary, public and nonpublic
        schools, public and nonpublic school systems, public and nonpublic school
        governing authorities, and charter school governing authorities, and the officers,
        employees, and agents thereof shall not be held liable for any civil damages for
        injury or death resulting from or related to actual or alleged exposure to COVID-
        19 or acts undertaken in the effort to respond or adapt to the COVID-19 public
        health emergency.

La. Rev. Stat. § 439.1(A) (emphasis added). All of Plaintiff’s claims against the School Board,

Superintendent Gray, Principal Templet, and Hearing Officer Joia in this suit relate to policies,

procedures, investigations, determinations, conclusions, and official actions taken by the School

Board and its employees, administrators, and board members, in order to maintain discipline and

order, promote student safety, and foster productive education in the virtual classroom

environment that was made necessary by the onslaught of the COVID-19 virus. As such, Section

17:439.1 provides immunity for all individual Defendants for disciplinary procedures observed

and policies adopted and followed in ensuring a safe and effective virtual learning environment

for students as acts undertaken to respond and adopt to the COVID-19 public health emergency.

        It is indisputable that Defendants instituted the policies and procedures regarding virtual

instruction and discipline in virtual classrooms at issue in this litigation as a direct response to the

COVID-19 pandemic. By enforcing the School Board’s existing and newly-instituted policies to

actions occurring in digital classrooms, the individual Defendants were acting within the defined

course and scope of their duties within their respective positions. The discretionary authority of

the School Board and its administrators and employees to institute and apply disciplinary measures

necessary in their discretion, is specifically set forth in La. Rev. Stat. § 17:416.1:

                                                  18
                                                                                               319677.v1
     Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 19 of 23




         In addition to the specific disciplinary measures authorized in R.S. 17:416 teachers,
         principals, and administrators of the public schools may, subject to any rules as
         may be adopted by the parish or city school board, employ other reasonable
         disciplinary and corrective measures to maintain order in the schools; provided,
         however, that nothing in this Section shall be construed as superseding the
         provisions of R.S. 17:416 relative to the disciplining of students, suspensions, and
         expulsions.

La. Rev. Stat. § 17:416.1(A) (emphasis added). Further, the School Board and its members are

authorized by law “to make such rules and regulations for its own government, not inconsistent

with law or with the regulations of the State Board of Elementary and Secondary Education, as it

may deem proper.” La. Rev. Stat. § 17:81(C).

                  c. Louisiana Revised Statute § 9:2798.1.

         Similarly, another Louisiana statute provides for immunity of public entities from claims

related to the public entities’ policymaking or discretionary acts or omissions: “Liability shall not

be imposed on public entities or their officers or employees based upon the exercise or

performance or the failure to exercise or perform their policymaking or discretionary acts when

such acts are within the course and scope of their lawful powers and duties.” La. Rev. Stat. §

9:2798.1(B).7 The only conduct exempted from the scope of the immunity provided by this statute

are “acts or omissions which are not reasonably related to the legitimate governmental objective

for which the policymaking or discretionary power exists” or “acts or omissions which constitute

criminal, fraudulent, malicious, intentional, willful, outrageous, reckless, or flagrant misconduct.”

La. Rev. Stat. § 9:2798.1(C)(1)-(2). Again, there are no factual allegations to take the claims out

of the purview of this qualified immunity statute.



7
 Section 9:2798.1(A) provides that the word “public entity” under this statute extends to “the state and any of its
branches, departments, offices, agencies, boards, commissions, instrumentalities, officers, officials, employees, and
political subdivisions and the departments, offices, agencies, boards, commissions, instrumentalities, officers,
officials, and employees of such political subdivisions.” This definition clearly encompasses JPPSS and the School
Board as political subdivisions and/or departments, offices, instrumentalities, etc. thereof, as well as the individually
named Defendants as employees and/or officials of those entities.

                                                          19
                                                                                                               319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 20 of 23




       Section 9:2798.1 thus provides qualified immunity to public entities and their officers and

employees from State law claims. See, e.g., Frank v. Parnell, No. 1:18-CV-00978, 2019 WL

2438685, at *8–9 (W.D. La. May 14, 2019); Roberts v. City of Shreveport, 397 F.3d 287, 296 (5th

Cir. 2005). The Louisiana Supreme Court held that Section 9:2798.1 “provide[s] immunity from

liability for offenses and quasi offenses of public entities, as defined therein, when the acts or

omissions of the public entities are policymaking or discretionary acts or omissions.” Gregor v.

Argenot Great Century Ins. Co., 851 So. 2d 959, 966 (La. 2003). Policy decisions under this statute

include “decisions based on social, economic, or political concerns.” Lockett v. New Orleans City,

639 F. Supp. 2d 710, 745 (E.D. La. 2009), aff'd, 607 F.3d 992, (5th Cir. 2010), cert. den., 562 U.S.

1003 (2010) (citing Saine v. City of Scott, 819 So. 2d 496 (La. App. 3 Cir. 2002)).

       Thus, Defendants are immune from liability for their official discretionary or policy-related

actions, even if they were negligent. Discretionary acts include a school board’s determination of

whether to expel or take other disciplinary action for a student’s violation of school policies. See

Green v. Monroe City Sch. Bd., No. 03-0426, 2005 WL 8174222, at *10 (W.D. La. Jan. 7, 2005);

Labrosse v. St. Bernard Parish Sch. Bd., 483 So. 2d 1253, 1257 (La. App. 4 Cir. 1986). In light

of the multiple Federal and State grants of qualified immunity, Plaintiff’s Sections 1983 and 1985

claims, State and Federal Constitutional claims, and State law claims of defamation, detrimental

reliance, negligence, and intentional and/or negligent infliction of emotional distress all fail as a

matter of law and should be dismissed with prejudice.




                                                 20
                                                                                            319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 21 of 23




       C. Plaintiff’s request for judicial review, §§ 1983 and 1985 claims, State and Federal
          Constitutional claims, and State law claims regarding denial of a School Board
          appeal fail to state a claim as no such right to an appeal existed under State law
          when the underlying events occurred.

       In Count II, Plaintiff alleges that Defendants’ denial of a School Board appeal and judicial

review of the disciplinary determination under La. Rev. Stat. § 17:416 violated their State and

Federal Constitutional due process rights and gave rise to State-law tort claims for detrimental

reliance and intentional and/or negligent infliction of emotional distress. All of these claims fail,

since this Court’s decision in Robinson v. St. Tammany Parish Public School System, affirmed by

the Fifth Circuit, and the Louisiana Second Circuit Court of Appeal’s ruling in Bonner v. Lincoln

Parish School Board, confirm that no such right of appeal or judicial review existed under the

Section 17:416 as it was written at the time of the underlying events in this case.

       In Robinson, Your Honor considered the plaintiff’s claim that the denial of a school board

appeal constituted a denial of due process and stated that “the Court cannot find any support for

Plaintiff’s proposition that the review process provided in section 17:416(C)(4) applies where the

student was not actually expelled[.]” Robinson, 983 F. Supp. 2d at 849. There, Your Honor cited

the Louisiana Second Circuit Court of Appeal’s holding that a student who “faced expulsion at a

section 17:416(C)(1) hearing but ultimately was merely suspended had no right to appeal under

section 17:416(C)(4).” Id. (citing Bonner v. Lincoln Parish Sch. Bd., 28993-CA (La. App. 2 Cir.

12/11/96), 685 So. 2d 432, 435). Accordingly, this Court held:

       [T]he Court finds that even if A.R. was threatened with expulsion, she was not
       entitled to seek Board review of her ultimate punishment because she was only
       transferred to another school. Therefore, even assuming Plaintiff could raise a due
       process claim based upon the Board's alleged violation of section 17:416(C)(4), the
       undisputed facts establish that as a matter of law the Board did not violate the
       provision.

Id. at 849. Additionally, the only Louisiana appellate court to directly address the issue, cited by

Your Honor, held that because a student’s “suspension was reduced to five days and the previous

                                                 21
                                                                                            319677.v1
    Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 22 of 23




recommendation for expulsion was dropped . . . . [he] did not have a right to further appeal the

decision to the entire school board.” Bonner, 685 So. 2d at 435 (citing La. Rev. Stat. § 416 A(3)(c),

C(4)). The Fifth Circuit affirmed Your Honor’s ruling in Robinson and stated, in pertinent part:

“[the appellant] next argues that the Board violated Louisiana Revised Statute section

17:416(C)(4) by failing to review [the hearing officer’s] decision. We hold that the district court

correctly found that the Board was under no obligation to review [the hearing officer’s] findings

because [the student] was not expelled.” Robinson, 569 F. App’x 303, 306.

       Based on this jurisprudence, Plaintiff’s interpretation of Section 17:416—as it existed in

September 2020, when the underlying events in this case occurred—is entirely incorrect and T.B.

was not entitled by law to an appeal before the School Board or judicial review since he was not

expelled. Robinson and Bonner demonstrate the complete lack of merit of Plaintiff’s claims

regarding denial of an appeal and judicial review, and these claims fail as a matter of law based on

this controlling precedent from the Fifth Circuit and the only Louisiana state court to have

addressed the issue. Defendants cannot be held liable for conduct that was compliant with Section

17:416 at the time it occurred, and thus no actual constitutional violation exists here. Furthermore,

after the amendments to Section 17:416 went into effect in November 2020, Plaintiff was permitted

to appeal T.B.’s three-day suspension to both the School Board and this Court, so there is also no

cognizable injury suffered by Plaintiff that can be redressed through this specious lawsuit.




                                                 22
                                                                                            319677.v1
       Case 2:21-cv-00040-NJB-MBN Document 37-1 Filed 04/12/21 Page 23 of 23




III.     CONCLUSION

           For the foregoing reasons, Defendants request that this Court dismiss with prejudice for

failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6): (i)

all claims against Defendants under 42 U.S.C. §§ 1983 and 1985; (ii) all State and Federal

Constitutional claims against Defendants for alleged violations of Plaintiff’s rights to free speech,

freedom of expression, and privacy (inclusive of the “unconstitutional condition” and

appropriation/taking of property without compensation claims); (iii) all State and Federal

Constitutional claims against Defendants’ for alleged procedural and substantive due process

violations; and (iv) all State law claims against Defendants for detrimental reliance, intentional

and/or negligent infliction of emotional distress, and negligence.



                                              Respectfully submitted:

                                              BREAZEALE, SACHSE & WILSON, L.L.P

                                          By: /s/ Eve B. Masinter
                                              E. FREDRICK PREIS, JR. (La. Bar No. 10704)
                                              EVE B. MASINTER (La. Bar No. 1218), T.A.
                                              MATTHEW M. MCCLUER (La. Bar No. 33970)
                                              First Bank & Trust Tower, Suite 1500
                                              909 Poydras Street
                                              New Orleans, LA 70112-4004
                                              Telephone: (504) 619-1800
                                              Fax: (504) 584-5452
                                              efp@bswllp.com
                                              eve.masinter@bswllp.com
                                              matthew.mccluer@bswllp.com
                                              Attorneys for Defendants, Jefferson Parish School
                                              Board, Dr. James Gray, Dr. Christine Templet, and
                                              Terri Joia




                                                 23
                                                                                            319677.v1
